Citation Nr: 0030238	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1971. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The issue of entitlement to service connection for 
PTSD was Remanded by the Board in June 1999.  However, as the 
RO correctly indicated in an August 2000 memorandum, as the 
requested development from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) had already 
been conducted, as reflected by a June 1998 letter report, 
the development requested by the Board in June 1999 has been 
completed and is of record.  No further development is 
warranted.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed disability of PTSD 
based on a verified stressful in-service event.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the July 1995 RO rating decision on 
appeal, the old requirements for service connection for PTSD 
were: medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, because the general requirements of the regulation 
have not been substantively changed as pertains to this 
veteran, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the 
June 1996 statement of the case and the June 1998 
supplemental statement of the case advised the veteran that 
service connection for PTSD required three elements, which 
were outlined in Cohen v. Brown, 10 Vet. App. 128 (1997) 
(notes VA had adopted the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were a 
vehicle truck mechanic. 

In June 1993, the veteran filed an Application for 
Compensation for PTSD, claiming that PTSD began in 1972, and 
had been worse in 1974 and 1986.  The veteran's service 
personnel records reflect that the veteran served in Vietnam 
for one year, one month, and 12 days, and that his enlisted 
occupational specialty was a truck vehicle mechanic.  

With regard to the in-service stressors reported by the 
veteran, the veteran's stressor statements report different 
stressors and are progressive in nature, adding new stressors 
later as time passes.  The veteran's 1992 stressor statement 
mentioned being fired at after dropping off Vietnamese, 
rocket fire ("incoming") daily, being shot at while 
watering down the pads at an ammunition dump, and the death 
of a sergeant, identified by his last name.  Outpatient 
treatment records reflect that in 1992 the veteran reported 
firing a machine gun from a truck, that a buddy of his was 
injured on a convoy and died.  In September 1993, the veteran 
reported that the most traumatic thing that happened to him 
was that his truck broke down and the convoy was ambushed, 
and that he got on a machine gun and started shooting, which 
resulted in his first kill, that the sergeant died, and that 
he was under rocket attack.  During hospitalization from 
April to July 1994, the veteran reported that he "fought" 
in Vietnam.  A May 1994 stressor statement mentioned only 
sniper fire and casualties.  In April 1995, the veteran 
reported that he went on sweeps.  By April 1997, the veteran 
was reporting that he went on sweeps and ambushes, was shot 
at, service members on each side of him were getting shot, 
and he tried to comfort the sergeant identified by his last 
name and sent someone to get a wrecker.  In December 1998, 
the veteran reported for the first time the alleged stressors 
of gunshot wounds to his legs on three separate occasions and 
stab wounds to his right face and lower abdomen.

With regard to the in-service stressor of having suffered 
gunshot wounds to his legs on three separate occasions, as 
well as stab wounds to his right face and lower abdomen, the 
Board notes that the veteran first reported these stressors 
in December 1998, at the examination for compensation 
purposes and not during treatment.  The Board finds it 
significant that these stressors were first reported by the 
veteran 5 and 1/2 years after he filed his claim for service 
connection for PTSD, after numerous examinations, 
hospitalizations, and outpatient treatment sessions at which 
he failed to mention these alleged stressors, and after 
having submitted three written stressor statements, none of 
which included the stressors of gunshot wounds or stab 
wounds.  Additionally, the December 1998 VA examiner noted 
that obtaining an accurate history from the veteran was 
difficult because he was manipulative in the past.  There is 
no evidence of record to corroborate the veteran's assertion 
of gunshot wound or stab wound injury.  Service personnel 
records do not reflect a Purple Heart award, and service 
medical records are negative for such claimed injuries.  For 
these reasons, the Board finds the veteran's reporting of 
alleged in-service stressors of gunshot wounds and stab 
wounds not to be credible.  The only verified in-service 
stressors is that the main base of operation where the 
veteran's unit was located was subjected to attacks some time 
in 1970.

A June 1998 letter report from the USASCRUR reflects that the 
552nd Maintenance Company to which the veteran was attached 
in Vietnam from June 1969 to July 1970 was subjected to 
attacks at the main base of operation.  A 1969 history of the 
unit, however, lists no attacks on the base.  The mission of 
the 552nd Light Maintenance Company is to provide direct 
support maintenance services and limited evacuation and 
recovery support to non-divisional units, and helps provide 
road recovery, evacuation, and roadside repair services.  
Thus, the only verified in-service stressors is that the main 
base of operation where the veteran's unit was located was 
subjected to attacks some time in 1970.

In this case, the evidence of record includes various 
diagnoses of PTSD, as well as other Axis I diagnoses and an 
Axis II personality disorder.  None of the PTSD diagnoses, 
however, is based on a history which included a verified in-
service stressor.  For example, a VA hospital admission 
report dated from April to May 1992 reflects diagnoses which 
included PTSD, but no history of in-service stressors.  On a 
PTSD stressor statement in 1992, the veteran wrote that he 
drove a gun jeep or trucks and guarded Vietnamese, he was 
fired at several times, had to water down the pads at an 
ammunition dump while under fire, that he was on base during 
"incoming," and that a sergeant identified by his last name 
was killed.  In August 1992, the veteran was being seen for 
"symptoms" of PTSD.  

At a VA PTSD examination in September 1993, the veteran 
reported that his truck broke down in service and his convoy 
was ambushed at a village near Bong Son, that he began firing 
a machine gun, and that he killed someone for the first time.  
He reported that on another occasion a sergeant identified by 
his last name died in his arms.  He also reported that his 
unit had come under rocket attack.  The examiner entered the 
impression that, if the veteran's history of the fighting and 
death of the sergeant in combat were true, then the veteran 
would meet the criteria for PTSD, though with extremely mild 
symptoms, as his primary problems were also substance abuse 
and possible personality disorder.  The story of the fighting 
and the death of the sergeant, however, has not been 
verified.  The examiner did not indicate that the report of 
rocket attacks on the base where the veteran's unit was 
stationed, alone, would have resulted in a diagnosis of PTSD. 

In a statement received in January 1994, the veteran reported 
that, at the time of the incident which occurred in Bong Son, 
as well as the incident involving the death of the sergeant, 
he was attached to the 173rd Airborne.  In a statement dated 
in May 1994, the veteran wrote that he had been in the 196th 
Combat Support and the 242nd, where he worked the "triangle" 
consisting of Bon Son, Dak To, and - Kotum, Plaku.  The RO 
indicated that the veteran subsequently reported stressors of 
buddies being killed in front of him, wasting an innocent 
village, and participating in sweeps.  In statements received 
in 1993 and May 1994, the veteran has also stated that he was 
often under sniper and mortar fire or rocket attacks during 
service.

A report of VA hospitalization in January 1994 reflects Axis 
I diagnoses which include PTSD.  The history included 
notation that the veteran was in service in Vietnam, but it 
did not include any reported in-service stressors.  

A VA report of hospitalization from April to July 1994 notes 
a history of the veteran having "fought" in Vietnam for a 
year.  VA treatment entries during this period reflect 
participation in group therapy, and entries in April, May, 
and June 1994 reflect a diagnosis of PTSD, but no recorded 
history of in-service stressors.  An April 1995 letter from a 
VA staff psychiatrist reflects notation of PTSD 
symptomatology, a diagnosis of PTSD, and that the veteran had 
been participating in therapy, but noted only a reference to 
the veteran's "experiences in Viet Nam," without indicating 
what the experiences were reported to have been.  

A January 1995 letter from a VA physician reflect a diagnosis 
of PTSD.  The VA physician wrote that the enumerated symptoms 
"are related to [the veteran's] experiences during the Viet 
Nam war."  An April 1995 letter from the same VA physician 
repeats the diagnosis of PTSD and refers only to "stimuli he 
encountered in Viet Nam."  

A VA outpatient treatment entry in April 1995 included a 
diagnosis of PTSD.  The history presented included that the 
veteran was a tank mechanic on a fire base and went out on 
sweeps.  

Service-connection was denied by the RO because of the 
absence of credible supporting evidence that the claimed 
stressors actually occurred, and the veteran was informed 
that, without specific dates and locations of the reported 
stressors, the stressors could not be verified.  In a letter 
dated in April 1997, the RO again requested the veteran to 
provide more specific information regarding claimed 
stressors, including the sergeant's first name, unit, and 
approximate date and place the incident was to have occurred.  
The veteran responded in April 1997 that he did not know the 
sergeant's first name or unit, and that the incident occurred 
between Qui Nhon and An Khe, and he believed it occurred in 
the Fall of 1969.  

A June 1996 hospitalization resulted in a diagnosis of PTSD 
by history but no in-service stressors were noted, while more 
recent family-related stressors were related.  During an 
April 1997 consultation, the diagnosis of PTSD was carried 
forward, but without identification of in-service stressors.  
At a VA hospitalization from August to September 1997, the 
veteran was again diagnosed with various psychiatric 
disorders, including only a history of PTSD.  However, no 
history of stressful events in service was recorded as part 
of this hospitalization. 

A December 1998 VA mental disorders examination included 
among the Axis I diagnoses chronic moderate PTSD.  No in-
service stressors were noted, and the examiner noted that, 
while the veteran appeared to meet the criteria for PTSD, in 
the past the primary dysfunction had been his substance 
abuse, while currently the bulk of the symptoms came from 
PTSD and underlying character pathology.  At a December 1998 
general medical examination conducted by a different VA 
physician, a history of PTSD was noted, but no current 
diagnosis of PTSD was entered.  At this examination, the 
veteran reported that he had suffered gunshot wounds to his 
legs on three separate occasions, as well as stab wounds to 
his right face and lower abdomen.  

It is of note also that there are examinations of record 
which, although they included a report of stressful events in 
service, did not result in a diagnosis of PTSD.  The December 
1998 examination report did not result in a diagnosis of PTSD 
based on the reported stressful event of gunshot wounds and 
stab wounds.  Likewise, 1992 VA outpatient treatment entries 
of a friend being killed in service and using a machine gun 
on a truck did not result in a diagnosis of PTSD.  There is 
no diagnosis of PTSD of record which is based upon the only 
verified stressor, that of the veteran's base being subjected 
to attack, which would include rocket attack. 

As indicated above, the only reported stressful event which 
has been verified by credible supporting evidence of record 
is that the base where the veteran's unit was stationed was 
attacked.  The diagnoses of PTSD of record were all based on 
the report of unverified stressors.  As to diagnoses of PTSD 
based on unverified stressors, the United States Court of 
Appeals for Veterans Claims (Court) has held that even the 
fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Without credible supporting evidence that 
the claimed in-service noncombat-related stressors actually 
occurred, the diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events are not 
supportable.

In this regard, the Board is not bound to accept the opinions 
of physicians or psychologists whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran.  "Just because a physician or health 
care professional accepted appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).  

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(f).  In light of the above, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
The preponderance of the evidence is against the claim of 
service connection for PTSD and the veteran's appeal is 
denied.  38 C.F.R. § 3.304(f).
The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 became 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Veterans Claims Assistance Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In this 
case, as noted above, the veteran has undergone numerous 
psychiatric evaluations in recent years, which have resulted 
in either no diagnosis of PTSD, a diagnosis of PTSD based on 
an inaccurate history (i.e, sustaining gunshot or stabwounds 
during service), or a diagnosis of PTSD based on an 
unverified stressor.  There is no medical evidence of a 
diagnosis linked to the only verified stressor, regarding the 
veteran's base being subjected to attack.  Under these 
circumstances, it is the Board's judgment that another VA 
examination is not warranted.  


ORDER

The appeal for service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 

